In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Grosvenor, J.), dated February 27, 2006, which denied, with prejudice, his petition for visitation with the subject child.
*499Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances, the Family Court properly denied the father’s petition because he failed to show sufficient evidence of a change of circumstances since the entry of the order dated August 12, 1999, when the Family Court determined that visitation was not in the child’s best interest (see Matter of Demmo v Demmo, 294 AD2d 362 [2002]; Matter of Melissa FF., 285 AD2d 682 [2001]; Matter of King v King, 266 AD2d 546 [1999]).
The father’s contention that the Family Court erred in not ordering a forensic evaluation of the child prior to reaching its determination is without merit. The fathér did not request a forensic evaluation, and the record does not indicate that such an evaluation was necessary to enable the court to reach its determination (see Matter of Diaz v Santiago, 8 AD3d 562 [2004]; Matter of Nunnery v Nunnery, 275 AD2d 986 [2000]).
The father’s remaining contentions are without merit. Schmidt, J.E, Goldstein, Covello and Dickerson, JJ., concur.